       Case 1:20-cv-07685-PAE-KHP Document 11 Filed 12/02/20 Page 1 of 1



                                                                 Jackson Lewis P.C.
                                                                 44 South Broadway, 14th Floor
                                                                                                    12/02/2020
                                                                 White Plains NY 10601
                                                                 (914) 872-8060 Direct
                                                                 (914) 946-1216 Fax
                                                                 jacksonlewis.com

                                                    The Defendant's deadline to respond to the complaint is
DIRECT DIAL: (914) 872-6893
                                                    hereby extended to December 30, 2020. The telephonic Initial
EMAIL ADDRESS: REBECCA.MCCLOSKEY@JACKSONLEWIS.COM   Case Management Conference scheduled for Tuesday,
                                                    December 15, 2020 at 10:45 a.m. is hereby rescheduled to
December 1, 2020                                    Tuesday, January 26, 2021 at 10:00 a.m. Counsel for the
                                                    parties are directed to call Judge Parker’s court conference
VIA ECF
                                                    line at the scheduled time. Please dial (866) 434-5269, Access
The Honorable Katharine H. Parker
                                                    code: 4858267.
United States Magistrate Judge
United States District Court, Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007

Re: Angeles v. MT Baker Vapor LLC
    Case No. 1:20-cv-07685-PAE-KHP                                                               12/02/2020

Dear Magistrate Judge Parker:

               This firm represents Defendant, MT Baker Vapor LLC in the above-referenced
matter. This letter is written pursuant to Rule 1(F) of Your Honor’s Individual Practice Rules, to
request an extension of the deadline for Defendant to answer, move or otherwise respond to the
Complaint from November 30, 2020 through and including December 30, 2020, and to request the
adjournment of the Initial Conference currently scheduled for December 15, 2020.

               Plaintiff’s counsel consents to this request. These requests are made in light of our
recent retention so that we will have sufficient time to review and analyze the allegations in this
Complaint, speak with pertinent witnesses, review relevant documents, and determine an
appropriate response. This is Defendant’s first request for an extension of these deadlines. No
other deadlines have been scheduled in this case.

                Thank you for your consideration of this request.

                                                           Respectfully submitted,

                                                           JACKSON LEWIS P.C.


                                                           By: /s/ Rebecca M. McCloskey
                                                                  Rebecca M. McCloskey
